                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NORTHBAY HEALTHCARE GROUP -                       Case No. 17-cv-02929-WHO
                                         HOSPITAL DIVISION,
                                   8                    Plaintiff,                         ORDER GRANTING DEFENDANTS’
                                   9                                                       MOTION FOR PARTIAL SUMMARY
                                                 v.                                        JUDGMENT AND RESOLVING
                                  10                                                       DISCOVERY DISPUTES
                                         BLUE SHIELD OF CALIFORNIA LIFE &
                                  11     HEALTH INSURANCE, et al.,                         Re: Dkt. Nos. 47, 57
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13                                          INTRODUCTION

                                  14          Plaintiff NorthBay Healthcare Group Hospital Division d/b/a NorthBay Medical Center

                                  15   and VacaValley Hospital (“NorthBay”) filed a suit over reimbursements that it believes were not

                                  16   for the reasonable and customary value of the services given to members of defendant Blue Shield

                                  17   of California Life & Health Insurance Company and California Physicians’ Service d/b/a Blue

                                  18   Shield of California (“Blue Shield”). Count Eight of NorthBay’s complaint alleges that Blue

                                  19   Shield’s reimbursement methodology constituted an unfair business practice under California’s

                                  20   Unfair Competition Law (“UCL”), California Business and Professions Code Section 17200 et

                                  21   seq., and Count Nine seeks related declaratory relief. NorthBay asserts that Blue Shield uses a

                                  22   flawed methodology or manipulates data, did not properly apply criteria for setting reimbursement

                                  23   rates, and engaged in an unfair payment pattern.

                                  24          Blue Shield moves for partial summary judgment on those counts, contending that there is

                                  25   no private right of action to challenge the methodology used to determine reasonable

                                  26   reimbursements and urging that even if there were the court should abstain from functioning like

                                  27   an administrative body on issues of complex economic policy. Given the regulations and

                                  28   oversight of the Department of Manage Health Care (“DMHC”) concerning these payments,
                                   1   NorthBay’s UCL claim must be predicated on an incorrect reimbursement amount that causes it

                                   2   injury rather than the methodology that led to it. Accordingly, I GRANT Blue Shield’s motion for

                                   3   partial summary judgment.

                                   4                                            BACKGROUND

                                   5   I.     FACTUAL AND LEGAL BACKGROUND
                                   6          NorthBay is a nonprofit healthcare organization that owns and operates two hospitals in

                                   7   Solano County, California. See First Amended Compl. ¶ 3. The hospitals provide comprehensive

                                   8   care, including emergency care. Id. Blue Shield is a health care service plan in which members

                                   9   receive care from in-network hospitals for more favorable reimbursement terms than if they were

                                  10   out-of-network. See Crawford Decl. ¶¶ 3–5 (Dkt. No. 47-3). The health plan implements a two-

                                  11   tiered benefit structure to control costs and offer lower monthly dues to its members. Id. ¶ 6.

                                  12          When health plan members visit hospitals that are outside the network, such as Blue Shield
Northern District of California
 United States District Court




                                  13   members who receive emergency care from NorthBay, hospitals are required to provide treatment.

                                  14   See Cal. Health & Safety Code § 1317; 42 U.S.C. § 1395dd(a). In California, health plans must

                                  15   promptly pay a reasonable amount for the emergency services, called the “reasonable and

                                  16   customary value.” Cal. Code Regs. tit. 28, § 1300.71(a)(3)(B), Cal. Health & Saf. Code

                                  17   §1371.4(b). These “prompt-pay” laws, embodied in the Knox-Keene Health Care Service Plan

                                  18   Act of 1975, (“Knox-Keene Act” or the “Act”) require health plans to reimburse hospitals within

                                  19   thirty working days after it receives a complete claim. See id. § 1371.35(a).

                                  20          California’s “prompt-pay” laws also task the Department of Managed Health Care

                                  21   (“DMHC”) with regulating the state’s health care policy. See id. § 1371.38. In turn, DMHC

                                  22   directs health plans like Blue Shield to adopt their own reasonable and customary value

                                  23   methodology (“R&C methodology”) for reimbursing non-contracted hospitals according to its

                                  24   guidance and regulations. See Cal. Code Regs. tit. 28, § 1300.71(a)(3)(B). Health plans then

                                  25   submit their R&C methodologies to the DMHC consistent with this regulatory scheme.

                                  26          In Section 1300.71(a)(3)(B), the DMHC adopted what are termed the Gould factors

                                  27   (named after Gould v. Workers’ Comp. Appeals Bd., 4 Cal. App. 4th 1059, 1071 (1992)) to

                                  28   determine whether a given reimbursement amount is of “reasonable and customary value.” The
                                                                                        2
                                   1   Gould factors include six non-exclusive considerations related to medical provider qualifications,

                                   2   the nature of the service provided, fees charged by geography, and other considerations. Id.

                                   3   Health plans must consider these factors when they develop their R&C methodology, but there is

                                   4   no regulation dictating the appropriate way to consider them or requiring a specific reimbursement

                                   5   value. As amicus curiae in other law suits, the DMHC has represented before that it “does not

                                   6   specifically approve or disapprove filings purporting to establish a methodology, pursuant to Title

                                   7   28 Cal. Code Regs. § 1300.71(a)(3)(B), for reimbursement of non-contracted providers.” Tooch

                                   8   Decl. Ex. D. ¶ 7 (Dkt. No. 52-1). But the DMHC has the authority to take disciplinary actions like

                                   9   civil, criminal, or administrative penalties if it does find an R&C methodology is non-compliant

                                  10   with Section 1300.71. See Cal. Code Regs. tit. 28, § 1300.71(s)(2).

                                  11          Blue Shield submitted its R&C methodology to the DMHC around March 2015. See Vojta

                                  12   Decl. ¶ 5 (Dkt. No. 47-1). Its R&C methodology considers reasonable and customary value of
Northern District of California
 United States District Court




                                  13   non-contracted services by what other hospitals in the region charge or receive for payment of

                                  14   similar services, the hospital’s own reported costs of operation, and other considerations. Id. ¶ 4.

                                  15   Consistent with the DMHC’s request, Blue Shield detailed how it considered the Gould factors in

                                  16   compliance with Section 1300.71(a)(3)(B). See Tooch Decl. Ex. A at BSC002648. The DMHC

                                  17   has not required Blue Shield to change its R&C methodology. Id. ¶ 8.

                                  18   II.    PROCEDURAL BACKGROUND
                                  19          NorthBay filed suit in May 2017, and voluntarily amended its complaint two months later

                                  20   in July. See Compl. (Dkt No. 1); Amended Compl. (Dkt. No. 17). It brings nine claims against

                                  21   Blue Shield for violations of the Employee Retirement Income Security Act of 1974, various

                                  22   breaches of contract, recovery for services rendered, unfair business practices, and declaratory

                                  23   relief. Blue Shield answered the amended complaint and filed a counterclaim alleging unjust

                                  24   enrichment. See Answer and Counterclaim (Dkt. No. 18). At a June 2018 case management

                                  25   conference, the parties agreed to bifurcate the issues for a jury trial first addressing the reasonable

                                  26   value of NorthBay’s services. See Joint Case Management Statement (Dkt. No. 36); Minutes

                                  27   Entry (Dkt. No. 37).

                                  28          This motion brings two of NorthBay’s nine claims to the fore. NorthBay alleges in Count
                                                                                          3
                                   1   Eight that Blue Shield engaged in unfair business practices under the UCL for failing to

                                   2   compensate NorthBay hospitals for non-contracted services, and manipulating data inputted to a

                                   3   flawed methodology to underpay non-contracted claims. See Amended Compl. ¶ 128.

                                   4   Considering those alleged unfair practices, NorthBay seeks injunctive relief and restitution to stop

                                   5   Blue Shield from using a reimbursement methodology that improperly considers factors required

                                   6   in Section 1300.71 and Gould. See Amended Compl. ¶ 130. Relatedly, Count Nine seeks

                                   7   declaratory relief that Blue Shield’s reimbursement methodology is improper, that it manipulates

                                   8   data to underpay claims, and that it will not continue being used for future reimbursements. See

                                   9   Amended Compl. ¶ 136.

                                  10                                          LEGAL STANDARD

                                  11          A party is entitled to summary judgment where it “shows that there is no genuine dispute

                                  12   as to any material fact and [it] is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).
Northern District of California
 United States District Court




                                  13   To prevail, a party moving for summary judgment must show the lack of a genuine issue of

                                  14   material fact with respect to an essential element of the non-moving party’s claim, or to a defense

                                  15   on which the non-moving party will bear the burden of persuasion at trial. See Celotex Corp. v.

                                  16   Catrett, 477 U.S. 317, 323 (1986). Once the movant has made this showing, the burden then shifts

                                  17   to the party opposing summary judgment to identify “specific facts showing there is a genuine

                                  18   issue for trial.” Id. The party opposing summary judgment must then present affirmative

                                  19   evidence from which a jury could return a verdict in that party’s favor. Anderson v. Liberty

                                  20   Lobby, 477 U.S. 242, 257 (1986).

                                  21          On summary judgment, the court draws all reasonable factual inferences in favor of the

                                  22   non-movant. Id. at 255. In deciding a motion for summary judgment, “[c]redibility

                                  23   determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

                                  24   facts are jury functions, not those of a judge.” Id. However, conclusory and speculative testimony

                                  25   does not raise genuine issues of fact and is insufficient to defeat summary judgment. See

                                  26   Thornhill Publ’g Co., Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979).

                                  27                                              DISCUSSION

                                  28          Blue Shield moves for partial summary judgment, arguing: (i) NorthBay has no private
                                                                                          4
                                   1   right of action to challenge Blue Shield’s R&C methodology under the UCL, and (ii) even if it did,

                                   2   the court should abstain from interpreting complex economic policy and deny declaratory and

                                   3   injunctive relief.1 The parties also bring discovery disputes concerning Blue Shield’s request for

                                   4   billed charge and profitability documents. For the reasons below, I do not find NorthBay can

                                   5   pursue a UCL claim predicated on improperly considering the Gould factors or considerations

                                   6   required by Section 1300.71 and I DENY declaratory and injunctive relief related to that cause of

                                   7   action. I also DENY Blue Shield’s request for documents which are not relevant for determining

                                   8   reasonable value considering NorthBay disavowed its intent to introduce or rely on them.

                                   9   I.     UNFAIR COMPETITION LAW CLAIM
                                  10          The UCL prohibits “any unlawful, unfair or fraudulent business act or practice.” CAL.

                                  11   BUS. & PROF. CODE § 17200. “Each of these three adjectives captures a separate and distinct

                                  12   theory of liability.” Rubio v. Capital One Bank, 613 F.3d 1195, 1203 (9th Cir. 2010) (quotation
Northern District of California
 United States District Court




                                  13   marks omitted). The UCL’s “coverage is sweeping, embracing anything that can properly be

                                  14   called a business practice and that at the same time is forbidden by law.” Wilson v. Hewlett-

                                  15   Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012). NorthBay argues that its challenge to the

                                  16   reimbursement methodology is permissible under the UCL’s unlawful and unfair prongs.

                                  17          A.       “Unlawful” Prong
                                  18          The “unlawful” prong of the UCL “borrows violations of other laws and treats them as

                                  19   independently actionable.” Daugherty v. Am. Honda Motor Co., Inc., 51 Cal. Rptr. 3d 118, 128

                                  20   (Ct. App. 2006). NorthBay brings its UCL claim predicated on violations of the Knox-Keene Act.

                                  21

                                  22   1
                                         NorthBay’s opposition was filed along with an administrative motion to file materials under seal
                                  23   that were designated as confidential by Blue Shield. With dispositive motions the strong
                                       presumption of access can be overcome by demonstrating a compelling reason to do so, such as an
                                  24   articulated interest favoring secrecy that outweighs the public interest in understanding the judicial
                                       process. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179, 1181 (9th Cir. 2006). Blue
                                  25   Shield offers compelling reasons to maintain certain materials under seal because its proprietary
                                       R&C methodology is considered a trade secret. See In re Elec. Arts, Inc., 298 F. Appx. At 568,
                                  26   569 (9th Cir. 2008). However, Blue Shield’s declaration states that the opposition need not be
                                       filed under seal and the redactions to the Tooch Declaration and certain exhibits are more
                                  27   extensive than required. See Vojta Decl. ¶¶ 4–5 (Dkt. No. 55). The Clerk is directed to unseal the
                                       opposition (Dkt. No. 52) and NorthBay is ordered to refile the Tooch Declaration and attached
                                  28   exhibits (Dkt. No. 52-1) to match the redactions identified by Blue Shield in the Vojta
                                       Declaration. See Vojta Decl. ¶¶ 4–5 (Dkt. No. 55).
                                                                                         5
                                   1   The Act requires health plans like Blue Shield to reasonably reimburse non-contract providers like

                                   2   NorthBay “for emergency services and care provided to its enrollees, until the care results in

                                   3   stabilization of the enrollee.” Cal. Health & Saf. Code § 1371.4. Those reimbursements must be

                                   4   based on a methodology that incorporates “statistically credible information” and the six Gould

                                   5   considerations:

                                   6          (i) the provider’s training, qualifications, and length of time in practice; (ii) the nature
                                   7          of the services provided; (iii) the fees usually charged by the provider; (iv) prevailing
                                              provider rates charged in the general geographic area in which the services were
                                   8          rendered; (v) other aspects of the economics of the medical provider’s practice that
                                              are relevant; and (vi) any unusual circumstances in the case.
                                   9

                                  10   Cal. Code Regs. tit. 28, § 1300.71(a)(3)(B).
                                  11          In general, private rights of action are permitted to challenge violations of the Knox-Keene
                                  12   Act under the UCL and common law. See, e.g., Cal. Pac. Reg’l Med. Ctr. v. Global Excel Mgmt.,
Northern District of California
 United States District Court




                                  13   Inc., No. 13-CV-00540-NC, 2013 WL 2436602, at *4 (N.D. Cal. June 4, 2013) (“two California
                                  14   appellate decisions have held that medical providers could bring private actions for violations of
                                  15   the Knox–Keene Act under the UCL and common law theories.”); Stanford Hosp. & Clinics v.
                                  16   Humana, Inc., No. 5:13-CV-04924-HRL, 2015 WL 5590793, at *8 (N.D. Cal. Sept. 23, 2015).
                                  17          Ample case law supports a right to predicate UCL claims for inadequate or unpaid
                                  18   reimbursements on violations of Section 1371.4. See Children’s Hosp. Cent. Cal. v. Blue Cross of
                                  19   Cal., 226 Cal. App. 4th 1260, 1275 (“the DMHC intended that . . . value disputes be resolved by
                                  20   the courts”); Cal. Pac. Reg'l Med. Ctr., No. 13-CV-00540-NC, 2013 WL 2436602, at *5 (N.D.
                                  21   Cal. June 4, 2013) (“while there is nothing in section 1371.4 that precludes private causes of
                                  22   action to pursue reimbursement of amounts owed, those actions are limited to other statutes, like
                                  23   California’s Unfair Competition Law…) (internal quotations omitted); see also Prospect Med.
                                  24   Grp., Inc. v. Northridge Emergency Med. Grp., 45 Cal. 4th 497, 505 (2009) (“when disputes arise,
                                  25   emergency room doctors [may] sue the HMO directly for the reasonable value of their services.”).
                                  26   Blue Shield does not dispute that a UCL claim can be brought against it to recover the value
                                  27   allegedly owed for a reasonable and customary reimbursement. See Reply at 3:5-7 (Dkt. No. 56).
                                  28          Yet NorthBay’s UCL claim seeks to enjoin the methodology Blue Shield uses under
                                                                                           6
                                   1   Section 1300.71(a)(3)(B) and the Gould factors, not challenge the actual reasonable and customary

                                   2   value derived from that methodology. Neither party has provided cases on the precise issue of a

                                   3   challenge to the methodology required in Section 1300.71(a)(3)(B). Blue Shield’s citation to a

                                   4   California Superior Court case, NorthBay Healthcare Group, et al. v. Kaiser Foundation Health

                                   5   Plan, Inc., at al., No. FCS 026967 (Cal. Super. Ct. April 14, 2008), appears intended to show

                                   6   NorthBay has failed once before when it brought an identical claim in state court. While on point,

                                   7   the case is not helpful and contains no reasoning in support of its holding that “even if [the health

                                   8   plan’s] methodology violated any one of [the provisions of the Knox-Keene Act], such violation

                                   9   may not serve as a basis for an action for unfair business competition.” Briggs Decl. Ex. B (Dkt.

                                  10   No. 47-2).

                                  11          Several of Blue Shield’s other cases, though factually distinct, merely reaffirm that UCL

                                  12   claims must be based on unlawful conduct. See, e.g., Samura v. Kaiser Found. Health Plan, Inc.,
Northern District of California
 United States District Court




                                  13   17 Cal. App. 4th 1284, 1299 (1993) (limiting a contracting provider’s UCL claim for injunctive

                                  14   relief to “acts which are made unlawful by the Knox-Keene Act.”); John Muir Health v. Global

                                  15   Excel Management, 2014 WL 6657656, at *3 (N.D. Cal. Nov. 21, 2014) (holding a plaintiff “may

                                  16   bring private actions for violations of Section 1371.4 under the UCL and common law theories”);

                                  17   Desert Healthcare Dist. v. PacifiCare, FHP, Inc., 94 Cal. App. 4th 781, 793 (2001) (holding a

                                  18   UCL claim based on Section 1371.4 failed because “there was nothing unlawful, unfair, or

                                  19   fraudulent about those agreements.”). These cases relate to the results of a value determination –

                                  20   the reasonable reimbursements and the amount paid – not the methodology which is at issue here.

                                  21          The California Court of Appeal’s decision in Children’s Hosp., 226 Cal. App. 4th at 1273,

                                  22   is also focused on reasonable value, but is informative of whether a party can pursue a claim based

                                  23   on improperly implementing its methodology. The court discussed that the DMHC’s intent with

                                  24   Section 1300.71(a)(3)(B) was to “establish a methodology for determining the reasonable value of

                                  25   health care services by noncontracted providers but that the criteria specified do not dictate a

                                  26   specific payment rate.” A lawful methodology only needed to follow “minimum payment criteria”

                                  27   to ensure compliance. Id. The court went on to find that “while the Gould court set forth a

                                  28   comprehensive set of factors for the situation presented there, those factors are not exclusive or
                                                                                         7
                                   1   necessarily appropriate in all cases.” Id. at 1275.

                                   2          Here, there is no unlawful conduct that can be deduced from NorthBay’s claim that Blue

                                   3   Shield “improperly” applied the considerations. As stated in Children’s Hosp., the regulation and

                                   4   the Gould factors it is based on, are considered minimum criteria. The regulation defines

                                   5   “Reimbursement of a Claim” in the non-contracted context as “the payment of the reasonable and

                                   6   customary value for the health care services rendered based upon statistically credible information

                                   7   that is updated at least annually and takes into consideration…” the equivalent of the Gould

                                   8   factors. Cal. Code Regs. tit. 28, § 1300.71 (emphasis added). There is no mandatory

                                   9   methodology to apply beyond taking consideration of the factors. Even if Blue Shield improperly

                                  10   applied the considerations as NorthBay alleges, implicit in that claim is that Blue Shield did

                                  11   consider them consistent with the minimum requirements of Section 1300.71.2

                                  12          B.      “Unfair” Prong
Northern District of California
 United States District Court




                                  13          The “unfair” prong of the UCL prohibits a business practice if it “violates established

                                  14   public policy or if it is immoral, unethical, oppressive or unscrupulous and causes injury to

                                  15   consumers which outweighs its benefits.” McKell v. Wash. Mut., Inc., 142 Cal. App. 4th 1457,

                                  16   1473 (2006). California is currently “unsettled” on the standard to apply to unfairness claims. See

                                  17   Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1104 (N.D. Cal. 2017). For allegations of

                                  18   unfairness to business competitors, the California Supreme Court rejected a traditional balancing

                                  19   test and instead now requires claims to be “tethered to some legislatively declared policy.” Cel-

                                  20   Tech Commc'ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th 163, 186 (1999). The courts are divided

                                  21   on the correct test for consumer actions, however, allowing the use of either the traditional

                                  22   balancing test or the tethering test. See Lozano v. AT & T Wireless Servs., Inc., 504 F.3d 718, 735

                                  23   (9th Cir. 2007).

                                  24

                                  25
                                       2
                                         This determination is also evident from the DMHC’s letter to health plans detailing that R&C
                                       methodologies are not unfair or unjust when they incorporate factors including “…(4) adequate
                                  26   procedures to timely and fully consider the remaining ‘Gould’ criteria upon the provider’s
                                       submission of relevant supporting documentation as part of either the original claim submission or
                                  27   the payor’s appeal process/dispute resolution mechanism.” Blue Shield Req. for Judicial Not. Ex.
                                       2 (Dkt. No. 48) (emphasis added). The DMHC’s “consideration” requirement, rather than
                                  28   specifically dictating payment rates for health plans, recognizes that no unlawful conduct arises
                                       from how the health plan ultimately derives and applies its methodology.
                                                                                          8
                                   1          Regardless of the test applied, however, this district has held that “where the unfair

                                   2   business practices alleged under the unfair prong of the UCL overlap entirely with the business

                                   3   practices addressed in the fraudulent and unlawful prongs of the UCL, the unfair prong of the

                                   4   UCL cannot survive if the claims under the other two prongs of the UCL do not survive.” Hadley,

                                   5   243 F. Supp. 3d at 1104–05 (citing Punian v. Gillette Co., 2016 WL 1029607, at *17 (N.D. Cal.

                                   6   Mar. 15, 2016) (holding that an unfair prong claim did not survive where “the cause of action

                                   7   under the unfair prong of the UCL overlaps entirely with Plaintiff’s claims” under other UCL

                                   8   prongs.))

                                   9          NorthBay’s cause of action under the unfair prong of the UCL fails under either test.

                                  10   Applying the tethering test, NorthBay’s claim that Blue Shield is engaged in an unfair payment

                                  11   pattern for improperly considering the Gould factors or Section 1300.71 does not violate any

                                  12   “legislatively declared policy” for the same reasons it is not predicated on an unlawful action or a
Northern District of California
 United States District Court




                                  13   violation of any provision in the Knox-Keene Act. Even though NorthBay argues that the existing

                                  14   R&C methodology harms Blue Shield members, NorthBay is not bringing a representative claim

                                  15   seeking relief on behalf of consumers, nor is it clear that it could establish such standing. As Blue

                                  16   Shield asserts, private actions under the UCL may be “brought exclusively by a person who has

                                  17   suffered injury in fact and has lost money or property as a result of the unfair competition.”

                                  18   Amalgamated Transit Union, Local 1756, AFL-CIO v. Superior Court, 46 Cal. 4th 993, 942

                                  19   (2009) (quoting Bus. & Prof. Code § 17204)). NorthBay’s claim under the “unfair” prong

                                  20   overlaps entirely with the “unlawful” prong and therefore cannot survive if (as I already found) the

                                  21   unlawful prong does not survive.

                                  22          A UCL claim for restitution or injunctive relief cannot proceed if the plaintiff’s claim rests,

                                  23   as NorthBay’s does here, on an allegation that Blue Shield has failed to comply with Section

                                  24   1371.4 and Section 1300.71 by “improperly” considering the factors outlined in the Knox-Keene

                                  25   Act. See Oppo. at 22. Accordingly, the motion for partial summary judgment of Count Eight is

                                  26   GRANTED.

                                  27   II.    ABSTENTION
                                  28          Blue Shield asks the court to abstain from interpreting or enforcing the prompt-pay laws in
                                                                                         9
                                   1   the Knox-Keene Act even if a private right of action existed under the UCL. It contends the court

                                   2   is “ill-equipped” to make “complex economic and actuarial determinations” on the proper way to

                                   3   consider the Gould factors in its R&C methodology and would improperly assume the

                                   4   administrative functions of the DMHC by attempting to do so. See Mot. Summ. J. at 12, 14 (Dkt.

                                   5   No. 47). Because I agreed with Blue Shield that no UCL claim can be predicated on improperly

                                   6   applying Section 1300.71 and improperly considering the Gould factors in developing an R&C

                                   7   methodology, I need not opine on the abstention arguments presented by the parties. However,

                                   8   even if I were to allow NorthBay’s UCL claim to proceed, since the DMHC did not mandate a

                                   9   specific methodology to be applied I would not attempt to either. See Alvarado v. Selma

                                  10   Convalescent Hosp., 153 Cal. App. 4th 1292, 1298 (2007) (finding abstention appropriate for

                                  11   complex economic policy “best handled” by an administrative agency.).

                                  12   III.   INJUNCTIVE AND DECLARATORY RELIEF
Northern District of California
 United States District Court




                                  13          Blue Shield also contends the court should deny injunctive relief because enjoining use of

                                  14   the R&C methodology would require the court to direct Blue Shield how it could fashion any

                                  15   alternative lawful methodology. I disagree that enjoining any application of the existing R&C

                                  16   methodology would necessarily require the court to devise a replacement methodology for Blue

                                  17   Shield. Nevertheless, NorthBay’s claim for injunctive relief is not successful for the reasons

                                  18   discussed. Count Nine for declaratory relief is DENIED AS MOOT because each declaratory

                                  19   judgment it seeks relates to Blue Shield’s allegedly improper application of the Section 1300.71

                                  20   considerations in devising its R&C methodology.

                                  21   IV.    DISCOVERY DISPUTES
                                  22          In addition to the merits, the parties filed a joint statement regarding discovery disputes on

                                  23   September 20, 2018. See Statement (Dkt. No. 57). Blue Shield has asked NorthBay for

                                  24   documents explaining how NorthBay reached its billed charges and documents showing

                                  25   NorthBay’s profitability. NorthBay disclaims any intent to introduce this cost-related evidence.

                                  26   See id. at 5. Once again, Children’s Hosp. is informative. See 226 Cal. App. 4th at 1278. In

                                  27   quantum meruit disputes such as this, the reasonable and customary value of hospital services is

                                  28   determined by value to the recipient, not the cost to the provider. Id. (“the costs of the services
                                                                                         10
                                   1   provided are not relevant to a determination of reasonable value.”). The court discussed many

                                   2   ways a plaintiff could prove reasonable value, but at bottom it is determined by “the price that

                                   3   would be agreed upon by a willing buyer and a willing seller negotiating at arms’ length.” Id. at

                                   4   1275. A party suing for its reasonable value “may testify as to the value of his

                                   5   services…However, such evidence is not required…”. Id. at 1274. Because NorthBay does not

                                   6   intend to introduce such evidence on the value of its services, Blue Shield’s request for documents

                                   7   related to NorthBay’s profitability and how it determined its billed charges is DENIED.

                                   8                                            CONCLUSION3

                                   9          For the reasons stated, Blue Shield’s motion for partial summary judgment is GRANTED.

                                  10   Blue Shield’s motion for partial summary judgment on Count Eight, which alleges unfair business

                                  11   practices, is GRANTED with respect to challenging whether Blue Shield properly considered

                                  12   Section 1300.71 when developing its R&C methodology. Blue Shield’s motion for partial
Northern District of California
 United States District Court




                                  13   summary judgment of Count Nine, seeking declaratory relief, is also GRANTED, as each

                                  14   declaratory judgment NorthBay seeks is related to the issues dismissed in Count Eight.

                                  15          IT IS SO ORDERED.

                                  16   Dated: October 26, 2018

                                  17

                                  18
                                                                                                    William H. Orrick
                                  19                                                                United States District Judge
                                  20

                                  21

                                  22

                                  23
                                       3
                                  24     The parties requested judicial notice of various public records including a court case, government
                                       website, and public administrative records. See Requests for Judicial Notice (Dkt. Nos. 48 & 53).
                                  25   DMHC’s letter to health plans is an undisputed public record from an administrative agency, and
                                       judicial notice is appropriate to the extent it is relied on in this Order. See Blue Shield Req. for
                                  26   Judicial Not. Ex. 2 (Dkt. No. 48); see also Interstate Nat. Gas Co. v. S. California Gas Co., 209
                                       F.2d 380, 385 (9th Cir. 1953) (taking judicial notice of administrative records). All other requests
                                  27   for judicial notice of documents not relied on are DENIED AS MOOT. Additionally, NorthBay
                                       filed an administrative motion for leave to file a sur-reply, arguing that Blue Shield introduced
                                  28   new arguments in its own reply brief. See Motion for Leave to File Sur-Reply (Dkt. Nos. 58, 59).
                                       The court’s review found no new arguments were made on reply and this request is also DENIED.
                                                                                            11
